BLATCHFORD, District Judge.
1. The wife of the bankrupt is entitled to witness fees for attendance and travel, the same as any other witness.
2. Such fees are to be those prescribed for witnesses by the third section of the fee bill act of February 26th, 1853. General order No. 29 provides that the fees of witnesses shall include their travelling expenses to and from the place at which they may be summoned to attend. This means no more than the travelling fees allowed by the act of 1853. But, if the witness was, by adjournments of the examination, obliged to attend at intervals, and it was reasonable for her, during the intervals, to return to her residence, she is entitled to travelling fees, at five cents per mile, for going and returning, as often as she went and returned, and to $1.50 for each day’s attendance before the register.
3. By general order No. 29, the fees of a witness must be tendered or paid to him at the time of the service of the summons or subpoena. The fees, so to be tendered or paid at the time of such service, are' the fees for going and returning once and for one dav’s attendance. If there be an adjournment, the witness must be paid for another day’s attendance, before he is bound to attend on the adjourned day; and, If it is reasonable for him to return to his residence, to be judged of by the register, he is entitled to' be paid his travel fees for going and returning a second time, before he is bound to come a second time. If the fees are not So paid, and the witness nevertheless attends, the payment of the fees is to be enforced as in ordinary actions and according to the practice of the court therein.